Per Curiam.
This is a motion to retax costs in this court. Appellant procured from the stenographer a copy of the testimony given at the trial for the purpose of settling a bill of exceptions, and the clerk has taxed the cost thereof over the objection made by appellees that, because no application was made to the circuit judge for an order requiring the stenographer to furnish a transcript free of cost, the expense of such transcript is not taxable as costs. See Hayes v. Livingston, 35 Mich. 371; Maynard v. Vinton, 59 Mich. 156; Thurstin v. Luce, 61 Mich. 486; City of Grand Rapids v. Coit, 151 Mich. 109. The question raised by this objection is the only one requiring discussion.
The case was tried in the Washtenaw circuit. The *329state of the law upon this subject prior to 1897 is shown in the note to Circuit Court Rule No. 47 (Stevens’ Ed.) Michigan Revised Rules of Practice. Act No. 183, Pub. Acts 1897 (1 Comp. Laws, §§ 363-414), entitled “An act to provide for the appointment and to fix the term of office, duties and compensation of circuit court stenographers in the State of Michigan,” contains an express provision for the taxation of such an item of expense as costs, and expressly repeals all acts and parts of acts contravening the provisions of that act. This statute supersedes the numerous special statutes theretofore in force, applies to all the circuits, and is authority for taxing the item objected to.
Motion to retax is denied, with costs.